       Case 1:16-cv-06525-PKC-JLC Document 294 Filed 02/26/19 Page 1 of 1

     SCHLICHTER BOGARD & DENTON, LLP
                                               ATTORNEYS AT LAW

JOEL D. ROHLF                          100 SOUTH FOURTH STREET, SUITE 1200
jrohlf@uselaws.com                           ST. LOUIS, MISSOURI 63102
                                                    (314) 621-6115
                                                  FAX (314) 621-5934
                                                   www.uselaws.com


                                               February 25, 2019

By ECF
Hon. P. Kevin Castel
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

         Re:         Cunningham, et al. v. Cornell University et. al, No. 16-cv-6525


Dear Judge Castel,

Plaintiffs respectfully submit this letter to request that this Court enter an order approving the
provisional sealing of the filings and exhibits identified in Exhibit A, which have been submitted
in support of the Plaintiffs’ oppositions to Defendants’ motions for summary judgment, the
corresponding portions of Plaintiffs memorandum of law and Rule 56.1 statements quoting and
characterizing those documents, and documents provisionally sealed in the February 25, 2019
Order (Doc. 285) (collectively “provisionally sealed documents”).

Plaintiffs do not seek to maintain any of this information under seal, but these filings contain
information designated “Confidential” by other parties and third-party subpoena respondents
who have indicated that they may wish to file a motion to maintain the materials under seal.

Plaintiffs therefore request that the provisionally sealed documents and portions of Plaintiffs’
filings quoting or characterizing those documents or the previously sealed documents be
provisionally maintained under seal for a period of 14 days, to permit other interested parties an
opportunity to file appropriate motions. The Plaintiffs have filed these materials in redacted
form. Unreacted copies of these materials have been served on each of the designating
parties and courtesy copies of the same will be provided to the Court within 4 days in accordance
with the Court’s Individual Practices § 3.E.

                                                    Respectfully submitted,




                                                    Joel D. Rohlf
